Smith, J.:
By agreement of counsel the question involved upon this appeal is identical with that involved in another appeal in the same case from an order denying a motion to compel the plaintiff to reply to an amended answer (175 App. Div. 504). *507For like reason as therein stated the order should be reversed, with ten dollars costs and disbursements, and the motion granted, without costs.
Clarke, P. J., Scott, Page and Davis, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, without costs. Order to be settled on notice.